     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 1 of 16 Page ID #:249




1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11     FARAMARZ NAEIM,                                No. CV 2:19-CV-06126 DDP (AFMx)
12                 Plaintiff,                          [PROPOSED] STIPULATED
                                                       PROTECTIVE
13                        v.                           ORDER 1
14     ROBERT L. WILKIE, in his Official
       Capacity, Secretary, Department of
15     Veterans Affairs; and DOES 1 through
       10.
16
                   Defendants.
17
18     1.     A.           PURPOSES AND LIMITATIONS
19            Discovery in this action is likely to involve production of confidential, proprietary
20     or private information for which special protection from public disclosure and from use
21     for any purpose other than prosecuting this litigation may be warranted. Accordingly,
22     the parties hereby stipulate to and petition the Court to enter the following Stipulated
23     Protective Order. The parties acknowledge that this Order does not confer blanket
24     protections on all disclosures or responses to discovery and that the protection it affords
25     from public disclosure and use extends only to the limited information or items that are
26     entitled to confidential treatment under the applicable legal principles.
27
             1
28             This Stipulated Protective Order is based substantially on the model protective
       order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                    2
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 2 of 16 Page ID #:250




1             B.            GOOD CAUSE STATEMENT
2             This action is likely to involve private personal information of Plaintiff and third-
3      party employees of Defendant, as well as third-party patients, for which special
4      protection from public disclosure and from use for any purpose other than prosecution of
5      this action is warranted. Such confidential materials and information consist of, among
6      other things, medical records, medical and personnel records, third-party personnel and
7      employment files, third-party employee personal identifying information, medical
8      records, and information otherwise generally unavailable to the public, or which may be
9      privileged or otherwise protected from disclosure under state or federal statutes, court
10     rules, case decisions, or common law. Accordingly, to expedite the flow of information,
11     to facilitate the prompt resolution of disputes over confidentiality of discovery materials,
12     to adequately protect information the parties are entitled to keep confidential, to
13     adequately protect against inadvertent disclosure of privileged information or otherwise
14     protected from disclosure, to ensure that the parties are permitted reasonable necessary
15     uses of such material in preparation for and in the conduct of trial, to address their
16     handling at the end of the litigation, and serve the ends of justice, a protective order for
17     such information is justified in this matter. It is the intent of the parties that information
18     will not be designated as confidential for tactical reasons and that nothing be so
19     designated without a good faith belief that it has been maintained in a confidential, non-
20     public manner, and there is good cause why it should not be part of the public record of
21     this case.
22            C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
23            The parties further acknowledge, as set forth in Section 12.3, below, that this
24     Stipulated Protective Order does not entitle them to file confidential information under
25     seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
26     standards that will be applied when a party seeks permission from the court to file
27     material under seal.
28            There is a strong presumption that the public has a right of access to judicial
                                                      3
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 3 of 16 Page ID #:251




1      proceedings and records in civil cases. In connection with non-dispositive motions, good
2      cause must be shown to support a filing under seal. See Kamakana v. City and County of
3      Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d
4      1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576,
5      577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing),
6      and a specific showing of good cause or compelling reasons with proper evidentiary
7      support and legal justification, must be made with respect to Protected Material that a
8      party seeks to file under seal. The parties’ mere designation of Disclosure or Discovery
9      Material as CONFIDENTIAL does not—without the submission of competent evidence
10     by declaration, establishing that the material sought to be filed under seal qualifies as
11     confidential, privileged, or otherwise protectable—constitute good cause.
12     Further, if a party requests sealing related to a dispositive motion or trial, then
13     compelling reasons, not only good cause, for the sealing must be shown, and the relief
14     sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
15     v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
16     of information, document, or thing sought to be filed or introduced under seal in
17     connection with a dispositive motion or trial, the party seeking protection must articulate
18     compelling reasons, supported by specific facts and legal justification, for the requested
19     sealing order. Again, competent evidence supporting the application to file documents
20     under seal must be provided by declaration.
21           Any document that is not confidential, privileged, or otherwise protectable in its
22     entirety will not be filed under seal if the confidential portions can be redacted. If
23     documents can be redacted, then a redacted version for public viewing, omitting only the
24     confidential, privileged, or otherwise protectable portions of the document, shall be filed.
25     Any application that seeks to file documents under seal in their entirety should include
26     an explanation of why redaction is not feasible.
27     2.    DEFINITIONS
28           2.1     Action: this pending federal lawsuit, Faramarz Naeim v. Robert L. Wilke,
                                                     4
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 4 of 16 Page ID #:252




1      et al., No. CV-19-06126-DDP-AFM.
2            2.2     Challenging Party: a Party or Non-Party that challenges the designation of
3      information or items under this Order.
4            2.3     “CONFIDENTIAL” Information or Items: information (regardless of how
5      it is generated, stored or maintained) or tangible things that qualify for protection under
6      Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
7      Statement.
8            2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
9      support staff).
10           2.5     Designating Party: a Party or Non-Party that designates information or
11     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
12           2.6     Disclosure or Discovery Material: all items or information, regardless of
13     the medium or manner in which it is generated, stored, or maintained (including, among
14     other things, testimony, transcripts, and tangible things), that are produced or generated
15     in disclosures or responses to discovery in this matter.
16           2.7     Expert: a person with specialized knowledge or experience in a matter
17     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
18     expert witness or as a consultant in this Action.
19           2.8     House Counsel: attorneys who are employees of a party to this Action.
20     House Counsel does not include Outside Counsel of Record or any other outside
21     counsel.
22           2.9     Non-Party: any natural person, partnership, corporation, association or
23     other legal entity not named as a Party to this action.
24           2.10    Outside Counsel of Record: attorneys who are not employees of a party to
25     this Action but are retained to represent or advise a party to this Action and have
26     appeared in this Action on behalf of that party or are affiliated with a law firm that has
27     appeared on behalf of that party, and includes support staff.
28           2.11    Party: any party to this Action, including all of its officers, directors,
                                                      5
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 5 of 16 Page ID #:253




1      employees, consultants, retained experts, and Outside Counsel of Record (and their
2      support staffs).
3            2.12    Producing Party: a Party or Non-Party that produces Disclosure or
4      Discovery Material in this Action.
5            2.13    Professional Vendors: persons or entities that provide litigation support
6      services (e.g., photocopying, videotaping, translating, preparing exhibits or
7      demonstrations, and organizing, storing, or retrieving data in any form or medium) and
8      their employees and subcontractors.
9            2.14    Protected Material: any Disclosure or Discovery Material that is designated
10     as “CONFIDENTIAL.”
11           2.15    Receiving Party: a Party that receives Disclosure or Discovery Material
12     from a Producing Party.
13     3.    SCOPE
14           The protections conferred by this Stipulation and Order cover not only Protected
15     Material (as defined above), but also (1) any information copied or extracted from
16     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
17     Material; and (3) any testimony, conversations, or presentations by Parties or their
18     Counsel that might reveal Protected Material.
19           Any use of Protected Material at trial shall be governed by the orders of the trial
20     judge. This Order does not govern the use of Protected Material at trial.
21     4.    DURATION
22           Once a case proceeds to trial, information that was designated as
23     CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
24     an exhibit at trial becomes public and will be presumptively available to all members of
25     the public, including the press, unless compelling reasons supported by specific factual
26     findings to proceed otherwise are made to the trial judge in advance of the trial. See
27     Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
28     documents produced in discovery from “compelling reasons” standard when merits-
                                                    6
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 6 of 16 Page ID #:254




1      related documents are part of court record). Accordingly, the terms of this protective
2      order do not extend beyond the commencement of the trial.
3      5.    DESIGNATING PROTECTED MATERIAL
4            5.1     Exercise of Restraint and Care in Designating Material for Protection.
5      Each Party or Non-Party that designates information or items for protection under this
6      Order must take care to limit any such designation to specific material that qualifies
7      under the appropriate standards. The Designating Party must designate for protection
8      only those parts of material, documents, items or oral or written communications that
9      qualify so that other portions of the material, documents, items or communications for
10     which protection is not warranted are not swept unjustifiably within the ambit of this
11     Order.
12           Mass, indiscriminate or routinized designations are prohibited. Designations that
13     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14     to unnecessarily encumber the case development process or to impose unnecessary
15     expenses and burdens on other parties) may expose the Designating Party to sanctions.
16           If it comes to a Designating Party’s attention that information or items that it
17     designated for protection do not qualify for protection, that Designating Party must
18     promptly notify all other Parties that it is withdrawing the inapplicable designation.
19           5.2     Manner and Timing of Designations. Except as otherwise provided in this
20     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22     must be clearly so designated before the material is disclosed or produced.
23           Designation in conformity with this Order requires:
24           (a)     for information in documentary form (e.g., paper or electronic documents,
25     but excluding transcripts of depositions or other pretrial or trial proceedings), that the
26     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
27     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
28     portion of the material on a page qualifies for protection, the Producing Party also must
                                                     7
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 7 of 16 Page ID #:255




1      clearly identify the protected portion(s) (e.g., by making appropriate markings in the
2      margins).
3            To the extent any documents are produced in native electronic format, such
4      documents will not have a physical legend. Any documents produced in native
5      electronic format that are designated “CONFIDENTIAL” shall be prepended with
6      “CONFIDENTIAL” and the Bates number or Bates range in the filename. In the event
7      the Receiving Party prints any native electronic document or file designated
8      “CONFIDENTIAL,” it shall be the responsibility of the Receiving Party to affix the
9      appropriate “CONFIDENTIAL” legend and Bates stamp to the printed document or file
10     before disclosing to persons authorized under Section 7.2.
11           A Party or Non-Party that makes original documents available for inspection need
12     not designate them for protection until after the inspecting Party has indicated which
13     documents it would like copied and produced. During the inspection and before the
14     designation, all of the material made available for inspection shall be deemed
15     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16     copied and produced, the Producing Party must determine which documents, or portions
17     thereof, qualify for protection under this Order. Then, before producing the specified
18     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
19     that contains Protected Material. If only a portion of the material on a page qualifies for
20     protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
21     by making appropriate markings in the margins).
22           (b)    for testimony given in depositions that the Designating Party identifies the
23     Disclosure or Discovery Material on the record, before the close of the deposition all
24     protected testimony.
25           (c)    for information produced in some form other than documentary and for any
26     other tangible items, that the Producing Party affix in a prominent place on the exterior
27     of the container or containers in which the information is stored the legend
28     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
                                                    8
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 8 of 16 Page ID #:256




1      the Producing Party, to the extent practicable, shall identify the protected portion(s).
2            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
3      to designate qualified information or items does not, standing alone, waive the
4      Designating Party’s right to secure protection under this Order for such material. Upon
5      timely correction of a designation, the Receiving Party must make reasonable efforts to
6      assure that the material is treated in accordance with the provisions of this
7      Order.
8      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
9            6.1     Timing of Challenges. Any Party or Non-Party may challenge a
10     designation of confidentiality at any time that is consistent with the Court’s Scheduling
11     Order.
12           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
13     process under Local Rule 37-1 et seq.
14           6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
15     stipulation pursuant to Local Rule 37-2.
16           6.4     The burden of persuasion in any such challenge proceeding shall be on the
17     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
18     to harass or impose unnecessary expenses and burdens on other parties) may expose the
19     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
20     the confidentiality designation, all parties shall continue to afford the material in
21     question the level of protection to which it is entitled under the Producing Party’s
22     designation until the Court rules on the challenge.
23     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24           7.1     Basic Principles. A Receiving Party may use Protected Material that is
25     disclosed or produced by another Party or by a Non-Party in connection with this
26     Action only for prosecuting, defending or attempting to settle this Action. Such
27     Protected Material may be disclosed only to the categories of persons and under the
28     conditions described in this Order. When the Action has been terminated, a
                                                     9
     Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 9 of 16 Page ID #:257




1      Receiving Party must comply with the provisions of section 13 below (FINAL
2      DISPOSITION).
3            Protected Material must be stored and maintained by a Receiving Party at a
4      location and in a secure manner that ensures that access is limited to the persons
5      authorized under this Order.
6            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
7      ordered by the court or permitted in writing by the Designating Party, a Receiving Party
8      may disclose any information or item designated “CONFIDENTIAL” only to:
9            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
10     employees of said Outside Counsel of Record to whom it is reasonably necessary to
11     disclose the information for this Action;
12           (b) the officers, directors, and employees (including House Counsel) of the
13     Receiving Party to whom disclosure is reasonably necessary for this Action;
14           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
15     is reasonably necessary for this Action and who have signed the “Acknowledgment and
16     Agreement to Be Bound” (Exhibit A);
17           (d) the court and its personnel;
18           (e) court reporters and their staff;
19           (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
20     whom disclosure is reasonably necessary for this Action and who have signed the
21     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22           (g) the author or recipient of a document containing the information or a custodian
23     or other person who otherwise possessed or knew the information;
24           (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
25     to whom disclosure is reasonably necessary provided: (1) the deposing party requests
26     that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
27     permitted to keep any confidential information unless they sign the “Acknowledgment
28     and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                    10
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 10 of 16 Page ID #:258




1    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
2    depositions that reveal Protected Material may be separately bound by the court reporter
3    and may not be disclosed to anyone except as permitted under this Stipulated Protective
4    Order; and
5          (i) any mediator or settlement officer, and their supporting personnel, mutually
6    agreed upon by any of the parties engaged in settlement discussions.
7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
8          IN OTHER LITIGATION
9          If a Party is served with a subpoena or a court order issued in other litigation that
10   compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12         (a) promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order;
14         (b) promptly notify in writing the party who caused the subpoena or order to issue
15   in the other litigation that some or all of the material covered by the subpoena or order is
16   subject to this Protective Order. Such notification shall include a copy of this Stipulated
17   Protective Order; and
18         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
19   Designating Party whose Protected Material may be affected. If the Designating Party
20   timely seeks a protective order, the Party served with the subpoena or court order shall
21   not produce any information designated in this action as “CONFIDENTIAL” before a
22   determination by the court from which the subpoena or order issued, unless the Party has
23   obtained the Designating Party’s permission. The Designating Party shall bear the
24   burden and expense of seeking protection in that court of its confidential material and
25   nothing in these provisions should be construed as authorizing or encouraging a
26   Receiving Party in this Action to disobey a lawful directive from another court.
27   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
28         PRODUCED IN THIS LITIGATION
                                                  11
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 11 of 16 Page ID #:259




1          (a) The terms of this Order are applicable to information produced by a Non-Party
2    in this Action and designated as “CONFIDENTIAL.” Such information produced by
3    Non-Parties in connection with this litigation is protected by the remedies and relief
4    provided by this Order. Nothing in these provisions should be construed as prohibiting a
5    Non-Party from seeking additional protections.
6          (b) In the event that a Party is required, by a valid discovery request, to produce a
7    Non-Party’s confidential information in its possession, and the Party is subject to an
8    agreement with the Non-Party not to produce the Non-Party’s confidential information,
9    then the Party shall:
10                 (1) promptly notify in writing the Requesting Party and the Non-Party that
11   some or all of the information requested is subject to a confidentiality agreement with a
12   Non-Party;
13                 (2) promptly provide the Non-Party with a copy of the Stipulated Protective
14   Order in this Action, the relevant discovery request(s), and a reasonably specific
15   description of the information requested; and
16                 (3) make the information requested available for inspection by the Non-
17   Party, if requested.
18         (c) If the Non-Party fails to seek a protective order from this court within 14 days
19   of receiving the notice and accompanying information, the Receiving Party may produce
20   the Non-Party’s confidential information responsive to the discovery request. If the Non-
21   Party timely seeks a protective order, the Receiving Party shall not produce any
22   information in its possession or control that is subject to the confidentiality agreement
23   with the Non-Party before a determination by the court. Absent a court order to the
24   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
25   court of its Protected Material.
26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
28   Protected Material to any person or in any circumstance not authorized under this
                                                 12
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 12 of 16 Page ID #:260




1    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
2    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
3    all unauthorized copies of the Protected Material, (c) inform the person or persons to
4    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
5    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
6    that is attached hereto as Exhibit A.
7    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
8          PROTECTED MATERIAL
9          11.1   Non-Waiver of Privilege. The parties agree that they do not intend to
10   disclose information subject to a claim of attorney-client privilege, attorney work
11   product protection, protection from production or disclosure under the Health Insurance
12   and Portability Act (“HIPAA”) (including “Protected Health Information” as that term is
13   defined in 45 C.F.R. § 160.103) or the Federal Privacy Act of 1974, 5 U.S.C. § 552a, or
14   any other privilege, immunity or protection from production or disclosure (“Privileged
15   Information”). Nevertheless, if a Producing Party discloses Privileged Information, such
16   disclosure (as distinct from use) shall be deemed inadvertent without need of further
17   showing under Federal Rule of Evidence 502(b) and shall not constitute or be deemed a
18   waiver or forfeiture of the privilege or protection from discovery in this case or in any
19   other federal or state proceeding by that party (the “Disclosing Party”). This Section
20   shall be interpreted to provide the maximum protection allowed by Federal Rule of
21   Evidence 502(d).
22         11.2   Notice of Production of Privileged Information. If a Party or non-Party
23   discovers that it has produced Privileged Information, it shall promptly notify the
24   Receiving Party of the production in writing and may demand that the Receiving Party
25   return or destroy the Privileged Information. In the event that a Receiving Party receives
26   information that it believes is subject to a good faith claim of privilege by the
27   Designating Party, the Receiving Party shall immediately refrain from examining the
28   information and shall promptly notify the Designating Party in writing that the Receiving
                                                  13
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 13 of 16 Page ID #:261




1    Party possesses potentially Privileged Information. The Designating Party shall have
2    seven (7) days to assert privilege over the identified information. If the Designating
3    Party does not assert a claim of privilege within the 7-day period, the information in
4    question shall be deemed non-privileged.
5          11.3   Recall of Privileged Information. If the Designating Party has notified the
6    Receiving Party that it is claiming privilege over previously produced documents, or has
7    confirmed it is claiming privilege over a production called to its attention by the
8    Receiving Party, the Receiving Party shall within seven (7) days of receiving such
9    notification or confirmation: (1) destroy, delete, or return to the Designating Party all
10   copies or versions of the produced Privileged Information requested to be returned or
11   destroyed; (2) delete from its work product or other materials any quoted or paraphrased
12   portions of the produced Privileged Information; (3) ensure that produced Privileged
13   Information is not disclosed in any manner to any Party or non-Party; and (4) confirm by
14   way of letter to the Designating Party that all copies or versions of the produced
15   Privileged Information have been destroyed, deleted, or returned.
16         Within fourteen (14) days of the notification that such Privileged Information has
17   been destroyed, deleted, or returned (“Clawed-Back Information”), the Disclosing Party
18   shall produce a privilege log with respect to the Clawed-Back Information. Within
19   fourteen (14) days after receiving the Disclosing Party’s privilege log with respect to
20   such Clawed-Back Information, a receiving party may notify the Disclosing Party in
21   writing an objection to a claim of privilege or protection from disclosure with respect to
22   the Clawed-Back Information by initiating the dispute resolution process under Local
23   Rule 37-1 et seq.
24   12.   MISCELLANEOUS
25         12.1   Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         12.2   Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order, no Party waives any right it otherwise would have to object to
                                                  14
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 14 of 16 Page ID #:262




1    disclosing or producing any information or item on any ground not addressed in this
2    Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
3    to use in evidence of any of the material covered by this Protective Order.
4          12.3    Filing Protected Material. A Party that seeks to file under seal any
5    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
6    only be filed under seal pursuant to a court order authorizing the sealing of the specific
7    Protected Material at issue. If a Party’s request to file Protected Material under seal is
8    denied by the court, then the Receiving Party may file the information in the public
9    record unless otherwise instructed by the court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within 60 days
12   of a written request by the Designating Party, each Receiving Party must return all
13   Protected Material to the Producing Party or destroy such material. As used in this
14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving
17   Party must submit a written certification to the Producing Party (and, if not the same
18   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
19   category, where appropriate) all the Protected Material that was returned or destroyed
20   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
23   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
25   work product, and consultant and expert work product, even if such materials contain
26   Protected Material. Any such archival copies that contain or constitute Protected
27   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
28
                                                  15
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 15 of 16 Page ID #:263




1    14.   VIOLATION
2          Any violation of this Order may be punished by appropriate measures including,
3    without limitation, contempt proceedings and/or monetary sanctions.
4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5
     DATED: October 26, 2020
6    PIETZ & SHAHIARI, LLP
7
     /s/ Cyrus E. Shahriari
8    MORGAN E. PIETZ
     CYRUS E. SHAHRIARI
9
     Attorneys for Plaintiff
10
11
     DATED: October 26, 2020
12
13   NICOLA T. HANNA
     United States Attorney
14   DAVID M. HARRIS
15   Assistant United States Attorney
     Chief, Civil Division
16   JOANNE S. OSINOFF
17   Assistant United States Attorney
     Chief, General Civil Section
18
19   /s/ Matthew J. Smock
     MATTHEW J. SMOCK
20   MARIAM KALOUSTIAN
21   Assistant United States Attorneys

22   Attorneys for Defendant ROBERT L. WILKIE,
23   Secretary of U.S. Department of Veterans Affairs

24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
     DATED: 10/26/2020________________________
                      ____________
26
27   _____________________________________
       ________________  ____________
     HON. ALEXANDER F. MacKINNON
28   United States Magistrate Judge
                                        16
 Case 2:19-cv-06126-DDP-AFM Document 34 Filed 10/26/20 Page 16 of 16 Page ID #:264




1
                                             EXHIBIT A
2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
     I, _____________________________ [print or type full name], of _________________
4
     [print or type full address], declare under penalty of perjury that I have read in its
5
     entirety and understand the Stipulated Protective Order that was issued by the United
6
     States District Court for the Central District of California on [date] in the case of
7
     ___________ [insert formal name of the case and the number and initials assigned to it
8
     by the court]. I agree to comply with and to be bound by all the terms of this Stipulated
9
     Protective Order and I understand and acknowledge that failure to so comply could
10
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11
     that I will not disclose in any manner any information or item that is subject to this
12
     Stipulated Protective Order to any person or entity except in strict compliance with the
13
     provisions of this Order.
14
     I further agree to submit to the jurisdiction of the United States District Court for the
15
     Central District of California for enforcing the terms of this Stipulated Protective Order,
16
     even if such enforcement proceedings occur after termination of this action. I hereby
17
     appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and
19
     telephone number] as my California agent for service of process in connection with this
20
     action or any proceedings related to enforcement of this Stipulated Protective Order.
21
     Date: ______________________________________
22
     City and State where sworn and signed: _________________________________
23
     Printed name: _______________________________
24
     Signature: __________________________________
25
26
27
28
                                                  17
